Exhibit 10.8
 
EXCHANGE RIGHT AGREEMENT
 
This Exchange Right Agreement (this "Agreement*) is made effective as of January
28, 2010, by and between Airline Intelligence Systems Inc., a Delaware
corporation (the "Company"), and Merus Capital I, L.P. ("Merus").
 
RECITALS
 
A.          Merus is presently a holder of shares of Common Stock of the Company
("Common Stock").
 
B.          Prior to the date hereof, Merus provided the Company with emergency
debt financing in exchange for, among other things, the Company providing Merus
with the exchange right provided for herein with respect to the Merus
Securities.
 
C.          The Company is contemplating entering into a Going Public
Transaction (as defined below) and this Agreement will not be triggered by, and
will survive, such transaction.
 
AGREEMENT
 
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
 
1.   Definitions. Whenever used herein, the following definitions shall govern
this Agreement:
 
"Board" means the Board of Directors of the Company.
 
"Buyer" means the person or entity that purchases the Company's business
pursuant to a Liquidation Transaction.
 
"Contingent Acquisition Consideration" is the aggregate amounts paid after the
Closing on a contingent basis, or following the expiration of an
indemnification, escrow or holdback period, or in connection with an earn-out
to: (i) the Company in a sale of all or substantially all of its assets or a
license of all or substantially all of the Company's intellectual property
assets; or (ii) the shareholders of the Company in a merger, consolidation,
statutory or contractual share exchange or other transaction that constitutes a
Liquidation Transaction, in each case but for the operation of this Agreement
and repayment of the Promissory Note; provided, that such amount shall not
include (1) any amounts payable to officers, directors or employees of the
Company by the Buyer in connection with any agreements) not to compete or
similar arrangements) or as salary, bonus or consulting fees for services
rendered after the Closing, or (2) any amounts payable in connection with
administration of the indemnification, holdback, escrow or earn-out provision.
 
"Closing" means the closing of the Liquidation Transaction as determined
pursuant to the agreements providing for such event.
 
"Going Public Transaction" means a transaction or a series of transactions that
results in the Company (including any successor in interest) becoming a
majority-owned subsidiary of a company ("Parent) that is subject to the
reporting obligations under Section 13 or 15(d) of the United States Securities
Exchange Act of 1934, as amended, and following which the stockholders of the
Company own 50% or more of the voting power of the outstanding securities of
Parent at the closing of the transaction.
 
1

--------------------------------------------------------------------------------


 
"Liquidation Transaction" means the first to occur of the following transactions
or series of related transactions: (a) the sale, conveyance or other disposition
of all or substantially all of the Company's property or business (including the
exclusive licensing of all or substantially all of the Company's intellectual
property to a third party), (b) other than a Going Public Transaction, the
consummation by the Company of any corporate reorganization, share exchange or
recapitalization, or merger with or into, or consolidation with, any other
corporation, limited liability company or other entity if the holders of shares
of capital stock of the Company sell or otherwise transfer in such transaction,
to any person or group of persons acting jointly or in concert, shares of the
Company's capital stock representing 50% or more of the voting power of the
stockholders of the Company or (c) the determination by the Board to liquidate,
dissolve, wind up or otherwise cease the regular business operations of the
Company; provided, however. that none of the following transactions shall be
considered a Liquidation Transaction: (x) a merger effected exclusively for the
purpose of changing the domicile of the Company, (y) a merger or consolidation
with a wholly owned subsidiary of the Company, or (z) an equity financing in
which the Company is the surviving corporation, The Board shall have the right
in its reasonable discretion to determine whether multiple sales or exchanges of
the voting securities of the Company or multiple Liquidation Transactions are
related, and its determination shall be final, binding and conclusive.
 
"Merus Securities" means the following outstanding equity securities of the
company issued to Merus.
 
2.   Exchange in Connection with a Liquidation Transaction.
 
2.1   Liquidation Transaction. In the event a Liquidation Transaction occurs
during the term of this Agreement, Merus shall have the irrevocable right (the
"Exchange Right') to exchange all of the Merus Securities for an unsecured
promissory note (the "Promissory Note") in the principal amount equal to the
lesser of (A) the product of $5 million multiplied by a fraction, the numerator
of which is equal to the aggregate number of Merus Securities outstanding
immediately prior to the Election Date (as defined below), without taking into
account the exercise of the Exchange Right, and the denominator of which is
equal to the total number of Merus Securities outstanding as of the date hereof
(as adjusted pursuant to any stock split, stock dividend, recapitalization or
similar event), in each case calculated on an as-converted to Common Stock
basis, and (B) the aggregate amount of the consideration, including Contingent
Acquisition Consideration, if any, payable in the Liquidation Transaction after
payment of the Obligations (as defined below), without taking into account the
exercise of the Exchange Right, subject to the terms and conditions set forth in
Sections 2.2 and 2.3 below (collectively, the "Payment Obligation"). The
Promissory Note shall bear interest at a rate equal to the minimum rate
established pursuant to Section 1274(d) of the Internal Revenue Code of 1986, as
amended, as of the Election Date. The Promissory Note shall be payable in full
on the Closing of the Liquidation Transaction; provided, however, that in the
event the Liquidation Transaction contemplates the payments of any Contingent
Acquisition Consideration, the Company will take such actions as are necessary
to provide that any unpaid obligations under the Promissory Note outstanding as
of the Closing shall be paid (1) by the Company promptly following its receipt
of any Contingent Acquisition Consideration, in the event that the Liquidation
Transaction is an asset sale, and (2) by Buyer or the Company's paying agent or
such other person designated to distribute the consideration to the Company's
stockholders, promptly following their respective receipt of any Contingent
Acquisition Consideration, in the event that the Liquidation Transaction is not
an asset sale, subject to the terms and conditions set forth in Sections 2.2 and
2.3 below, and shall have the terms contemplated in Section 2.4, 2.5 and 2.6.
The obligations under the Promissory Note shall be subordinate in right of
payment to (i) any costs and expenses incurred by the Company and directly
associated with completing the Liquidation Transaction, including (without
limitation) legal, accounting, and banking fees, (ii) any wind-down costs of the
Company, and (hi) all amounts paid or payable in order to satisfy or extinguish
liabilities to vendors, creditors or other third parties (without duplication to
the items set forth in the proviso in (i) above) (collectively, "Obligations").
A form promissory note is attached hereto as Exhibit A.
 
2

--------------------------------------------------------------------------------


 
2.2           Election Terms and Conditions.
 
(a) Subject to Merus receiving timely notice pursuant to Section 2.3 below, if
Merus f|ils to exercise its Exchange Right at least five (5) calendar days prior
to fhe anticipated Closing, the Exchange Right shall lapse and Merus shall only
have the rights applicable to the Company's equity holders in such transaction.
 
(b) In the event that Merus properly exercises its Exchange Right, the Merus
Securities shall be deemed cancelled and terminated in their entirety upon the
receipt by Merus of the Promissory Note.
 
2.3   Election Mechanics.
 
(a) The Company shall give Merus written notice of any impending Liquidation
Transaction not later man twenty (20) calendar days prior to the stockholders'
meeting (or execution of an action taken by written consent) to approve such
Liquidation Transaction, or twenty (20) calendar days prior to the closing of
such Liquidation Transaction, whichever is earlier. Such notice shall describe
the material terms of the impending Liquidation Transaction.
 
(b) At least five (5) calendar days prior to the anticipated Closing, Merus may,
by written notice provided to the Company (the "Election Date"), exercise its
Exchange Right as provided above. Such exercise shall be final and irrevocable
and shall be conditioned only on the consummation of the Liquidation
Transaction.
 
2.4   Form of Payment. The Promissory Note shall provide that it may be
satisfied with cash or with such other consideration as provided to the
Company's stockholders or the Company, as the case may be, in the Liquidation
Transaction. The value of any non-cash consideration shall be determined by the
Board in good faith and shall not be inconsistent with the value of like
consideration in the Liquidation Transaction, Any restrictions on delivery, or
subsequent transfer, of such consideration imposed by a Buyer on the Company or
its stockholders shall likewise apply to the consideration paid in satisfaction
of the Promissory Note. Merus shall execute and deliver upon request such
acknowledgments as the issuer of such consideration may reasonably request to
evidence Merus' obligations to comply with such restrictions.
 
2.5   Restricted Securities. Notwithstanding anything contained in this
Agreement to the contrary, if the Promissory Note is satisfied with common stock
or other securities that are not issued pursuant to a registration statement
declared or ordered "effective" under the Securities Act of 1933, as amended,
then Merus shall agree to comply with applicable securities laws with respect to
any transfer of such common stock or other securities. Merus shall be entitled
to the same registration rights with respect to the securities it receives in
the Liquidation Transaction as are granted to any other holder of the Company's
equity securities in connection with a Liquidation Transaction.
 
3

--------------------------------------------------------------------------------


 
2.6   Payment in Connection with a Liquidation and Dissolution. If the Board and
the stockholders of the Company determine to consummate a liquidation and
dissolution of the Company, and Merus elects to exercise the Exchange Right,
then Merus shall have the rights of an unsecured general creditor of the Company
that is subordinate in right of payment to the Obligations.
 
3.   General Provisions.
 
3.1   Obligations Unfixnded: No Trust. The liability of the Company to pay the
Promissory Note is based solely on the contractual obligations created by the
Promissory Note, if and when it is issued. This Agreeement constitutes a mere
promise by the Company to exchange the Merus Securities for the Promissory Note.
The interest of Merus in the Promissory Note is an unsecured claim against the
general assets of the Company that is subordinate in right of payemnt to the
Obligations. Merus does not have any interest in any fund or in any specific
asset of the Company by reason of any amounts credited or deemed to be credited
thereunder. Accordingly, the Promissory Note will not be secured by any trust,
pledge, lien or encumbrance on any property of the Company or on the assets of
any benefit trust, and nothing contained in this Agreement nor in the Promissory
Note and no action taken pursuant to the provisions of any related agreements
shall create or be construed to create a trust of any kind.
 
3.2   Representations,Warranties and Covenants of the Company. The Company
hereby represents, warrants and covenants to Merus that;
 
(a)  Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company has the requisite corporate power and authority
to own and operate its properties and assets, to carry on its business as
presently conducted or proposed to be conducted, to execute and deliver this
Agreement, to issue Promissory Note, and to perform its obligations pursuant to
this Agreement and as contemplated pursuant to the Promissory Note.
 
(b)  Authorization. All corporate action on the part of the Company and its
directors, officers and stockholders necessary for the authorization, execution
and delivery of this Agreement, the issuance and delivery of the Promissory
Note, and the performance of all of the Company's obligations under this
Agreement has been taken. Without limiting the foregoing, all of the members of
the Board and the holders of not less than a majority of the Common Stock (not
including shares of Common Stock held by Merus) have approved this Agreement and
the transactions contemplated hereby. This Agreement and the Promissory Note,
when executed and delivered by the Company, shall constitute valid and binding
obligations of the Company enforceable in accordance with their terms.
 
4

--------------------------------------------------------------------------------


 
(c)  No Conflicts. The execution and delivery of this Agreement by the Company,
and the performance by the Company of its obligations pursuant to this Agreement
and the Promissory Note, will not result in any material violation of, or
materially conflict with, or constitute a material default under, the Company's
Certificate of Incorporation or Bylaws, each as amended to date, or any of its
agreements, nor, to the Company's knowledge, result in the creation of any
material mortgage, pledge, lien, encumbrance or charge upon any of the
properties or assets of the Company or the suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to the Company, its business or operations or any of its assets or
properties.
 
3.3   Assignment. Neither this Agreement nor the Promissory Note is transferable
by the Company and any attempt to assign, pledge or encumber this Agreement or
the Promissory Note or any of the rights or obligations hereunder or thereunder
shall be void. With the prior written consent of the Company, Merus may assign
this Agreement, in whole or in part, in connection with the transfer of all or
any of the Merus Securities, or the Promissory Note; provided that the
assignee(s) agrees to be bound by the terms of this Agreement.
 
3.4   Successors and Assigns. Subject to Section 3.3 above, the terms and
conditions of this Agreement shall inure to the benefit of and bind the Company
and Merus, and their respective successors and assigns.
 
3.5   Term. This Agreement and the Exchange Right shall terminate on the date
that is the earlier of (i) 36 months following any Going Public Transaction;
(ii) upon receipt by Merus of the Promissory Note after exercising the Exchange
Right; and (iii) if Merus transfers any of the Merus Securities without the
prior written consent of the Company.
 
3.6   Waiver. Either party's failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.
 
3.7   Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
 
3.8   Interpretation Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. Legal
counsel representing the Company has drafted this Agreement, but Merus has
participated in the negotiation of its terms. Furthermore, Merus acknowledges
that Merus has had an opportunity to review and revise, and has reviewed and
revised, the Agreement and has had it reviewed by legal counsel and, therefore,
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.
 
5

--------------------------------------------------------------------------------


 
3.9   Tax Advisors. Merus has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this Agreement and the
transactions contemplated by the Agreements. With respect to such matters, Merus
relies solely on such advisors and not on any statements or representations of
the Company or any of its agents, written or oral. Merus understands that it
shall be responsible for its own tax liability that may arise as a result of
this Agreement or the transactions contemplated by the Agreement.
 
3.10   Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of Delaware.
 
3.11   Jurisdiction/Venue. Each party consents to the non-exclusive jurisdiction
and venue of the state or federal courts in the State of Delaware, if
applicable, in any action, suit or proceeding arising out of or related to this
Agreement. In the event that any suit or action is instituted to enforce any
provisions in this Agreement, the substantially prevailing party in such dispute
shall be entitled to recover from the losing party such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all fees, costs and expenses of appeals.
 
3.12   Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c)by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth below, or such other address as
either party may specify in writing.
 

   If to the Company:       Airline Intelligence Systems, Inc.
Attn: President
3500 Carillon Point
Kirkland, Washington 98006
       If to Merus:      
Merus Capital I, L.P.
Attn: Salman Ullah
300 Hamilton Avenue Suite 400
Palo Alto, CA 94301

 
3.13   Counterparts. This Agreement may be executed in two counterparts, each of
which will be deemed to be an original copy of this Agreement and both of which,
when taken together, will be deemed to constitute one and the same agreement.
 
6

--------------------------------------------------------------------------------


 
3.14   Entire Agreement. This Agreement constitute the entire agreement between
the parties relating to this subject matter and supersedes all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral. This Agreement may be amended or modified only with the written
consent of Merus and the Company. No oral waiver, amendment or modification will
be effective under any circumstances whatsoever.
 
 
 
 
[The remainder of this page is intentionally left blank.]
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been executed effective as of the date
first written above,
 

AIRLINE INTELLIGENCE SYSTEMS INC.               By:
/s/ Stephen Johnston
   
Name: Stephen Johnston
   
Title: President & CEO
              MERUS CAPITAL X,         By:
Merus Capital Management L.L.P.
Its General Partner
        By: /s/ Salman Ullah     Name: Salman Ullah     Title: Managing 
Director  

 
 
 
8

--------------------------------------------------------------------------------


 
 
 
EXHIBIT A FORM OF PROMISSORY NOTE
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------


 
PROMISSORY NOTE


 

Maximum Amount: $__________  Date of Issuance:__________,20__________ 

 
FOR VALUE RECEIVED, the undersigned, Airline Intelligence Systems Inc., a
Delaware corporation ("Debtor"), promises to pay to Merus Capital I, L.P.
("Creditor"), the Principal Amount (as defined below) and accrued interest
thereon. This Promissory Note (this "Note") is made and delivered pursuant to
that certain Exchange Right Agreement dated as of January 28, 2010 between
Debtor and Creditor, as such may be amended from time to time (the "Exchange
Agreement*). Unless otherwise defined herein, all capitalized terms used In this
Note shall have the same meanings that are given to such terms in the Exchange
Agreement, the terms of which are incorporated into this Note by reference.
 
A.   Payment Terms.
 
1.   Principal and Interest Payment. The Principal Amount hereunder and the
interest accrued and unpaid with respect thereto (collectively, the
"Obligation^') shall be due and payable at the Closing (the "Maturity Date");
provided, however, that, in the event the full amount of the Obligations are not
repaid at the Closing because the Liquidation Transaction includes Contingent
Acquisition Consideration and the amount payable at the Closing is less than the
Obligations, such unpaid Obligations shall be paid upon, and out of, the payment
of any Contingent Consideration Payments; provided, further, however, the entire
principal and accrued and unpaid interest, fees, costs and expenses, if any,
shall be due and payable if an Event of Default (as defined below) occurs, all
as provided in Section B below.  For purposes of this Note, the "Principal
Amount' shall mean $_______________ , which is the aggregate amount of the
Payment Obligation, as set forth and determined in accordance with the Exchange
Agreement.
 
2.   Interest. Interest shall accrue with respect to the principal sum hereunder
at the greater of: (a) five percent (5.00%) per annum and (b) the minimum rate
necessary to avoid imputed interest under the Internal Revenue Code of 1986, as
amended. Interest payable hereunder shall be calculated on the basis of a three
hundred sixty (360) day year, comprised of 12,30-day months, for actual days
elapsed.
 
3.   Application of Payments. Any payment received from Debtor shall be first
applied to the accrued interest and then to the principal.
 
4.   Prepayment. Debtor shall have the right at any time and from time to time
to prepay, in whole or in part, the principal of this Note, without payment of
any premium or penalty. Any principal prepayment shall be accompanied by a
payment of all interest accrued and unpaid on the amount deemed satisfied as a
result of such prepayment through the date of such prepayment.
 
5.   Form of Payments. Principal and interest and all other amounts due
hereunder are to be paid in lawful money of the United States of America in
federal or other immediately available funds.
 
6.   Right to Set-off. The Debtor hereby has a right to set-off and/or apply any
and all amounts owed to Debtor, its subsidiaries and affiliates by Creditor, its
subsidiaries and affiliates pursuant to any agreement or arrangement between
Debtor, Creditor and/or their respective subsidiaries and affiliates, against
any all amounts owed by Debtor to Creditor pursuant to this Note. Neither the
exercise nor failure to exercise such right of set-off will constitute an
election of remedies or limit the Debtor, its subsidiaries and affiliates in any
manner in the enforcement of any other remedies that may be available to it
under this Note or any other agreement or arrangement between Debtor, Creditor
and/or their respective subsidiaries and affiliates.
 
B.   Events of Default.
 
1.   DEFINITION OF EVENT OF DEFAULT. THE OCCURRENCE OF ANY ONE OR MORE OF THE
FOLLOWING EVENTS SHALL CONSTITUTE AN "EVENT OF DEFAULT' HEREUNDER:
 
a)    Debtor's breach of the obligation to pay any amount payable hereunder
within five (5) days after the date that it is due and payable;
 
b)    Debtor's institution of proceedings against it, or Debtor's filing of a
petition or answer or consent seeking reorganization or release, under the
federal Bankruptcy Code, or any other applicable federal or state law relating
to creditor rights and remedies, or Debtor's consent to the filing of any such
petition or the appointment of a receiver, liquidator, assignee, trustee or
other similar official of Debtor or of any substantial part of Its property, or
Debtor's making of an assignment for the benefit of creditors, or the taking of
corporate action in furtherance of such action; or
 
c)    the entry of any judgment or order against Debtor which could reasonably
be expected to have a material adverse effect on Debtor's business and which
remains unsatisfied or undischarged and in effect for thirty (30) days after
such entry without a stay of enforcement or execution,
 
2.   RIGHTS AND REMEDIES ON EVENT OF DEFAULT. UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT, AS PROVIDED IN SECTION A.2 ABOVE, CREDITOR MAY DECLARE THE PAYMENT OF
THE AMOUNTS DUE BY DEBTOR HEREUNDER AND ENFORCE THIS NOTE BY EXERCISE OF THE
RIGHTS AND REMEDIES GRANTED TO IT BY APPLICABLE LAW.
 
C.   Other Provisions.
 
1.   Governing Law. Time: Venue: Attorney's Fees. This Note shall be governed by
Delaware law, without giving effect to conflicts of law principles. Time is of
the essence hereunder. Each party consents to the non-exclusive jurisdiction and
venue of the state or federal courts in the State of Delaware, if applicable, in
any action, suit or proceeding arising out of or related to this Note. In the
event that any suit or action is instituted to enforce any provisions in this
Note, the substantially prevailing party in such dispute shall be entitled to
recover from the losing party such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.
 
2.   Notices. All notices, demands and other communications which a party may
desire, or may be required, to give to another shall be in writing, shall be
delivered personally against receipt, or sent by recognized overnight courier
service, or mailed by registered or certified mail, return receipt requested,
postage prepaid, or sent by telecopy, and shall be addressed to the party to be
notified as follows:
 
10

--------------------------------------------------------------------------------


 

  If to Debtor:   Airline Intelligence Systems Inc.
3500 Carillon Point
Kirkland, WA 98033. USA
Fax: (425)696-0451
        If to Creditor:    Merus Capital I, L.P.
Attn: Salman Ullah
300 Hamilton Avenue Suite 400
Palo Alto, CA 94301
Fax:_______________                            

  
Any such notice, demand, or communication shall be deemed given when received if
personally delivered or sent by overnight courier, or when deposited in the
United States mails, postage prepaid, if sent by registered or certified mail,
or when answerback received, if sent by telecopier. A party's address may be
changed by notice given in accordance with this subsection.
 
3.   Creditor's Rights. Debtor Waivers. Creditor's failure to exercise any right
hereunder, shall not constitute a waiver of any obligation of Debtor hereunder,
or any right of Creditor hereunder, and shall not affect in any way the right to
require full performance at any time thereafter. Debtor waives presentment,
diligence, demand of payment, notice, protest and all other demands and notices
in connection with the delivery, acceptance, performance, default or enforcement
of this Note. In any action on this Note, Creditor need not produce or file the
original of this Note, but need only file a photocopy of this Note certified by
Creditor be a true and correct copy of this Note in ail material respects.
 
4.   Severability. Whenever possible each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision is prohibited by or invalid under applicable law, it shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of the provision or the remaining provisions of this
Note.
 
5.   Amendment Provisions. Entire Agreement. This Note may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Debtor and Creditor, This Note represents the final agreement of
Debtor and Creditor as to all matters addressed herein and supersede all
previous agreements, negotiations, and discussions by the parties regarding the
subject matters addressed herein.
 
6.   Binding Effect. This Note shall be binding upon, and shall inure to the
benefit of, Debtor and Creditor and their respective successors and assigns;
provided, however, that Debtor's rights and obligations shall not be assigned or
delegated, other than in connection with a Liquidation Transaction and in
accordance with the Exchange Agreement, without Creditor's prior written
consent, given in its sole discretion, and any purported assignment or
delegation without such consent shall be void ab_ initio.
 
[Remainder ofpage intentionally left blank]
 
11

--------------------------------------------------------------------------------


 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.



  AIRLINE INTELLIGENCE SYSTEMS INC.          
 
By:
/s/        Stephen C. Johnston       President and Chief Executive Officer      
   


 
12

--------------------------------------------------------------------------------

